Exhibit 10.1
 
ENGAGEMENT AGREEMENT


September 15, 2015


Personal & Confidential
Mr. Charles O’Dowd
ABCO Energy, Inc.
2100 North Wilmot #211
Tucson, AZ 85712




Re:           Engagement Agreement
Proposed Offering of Debt Securities Pursuant to Rule 144A


Dear Mr. O’Dowd


This letter sets forth the terms under which ABCO Energy, Inc., a Nevada
corporation (the “Company”) engages Adamas Fund LLC  (the “Advisor) as its agent
for purposes of providing capital markets advisory, consulting and legal
services to Company in connection with a contemplated offering of its debt
securities [“Debt Securities”]  pursuant to an exemption from registration found
in Section 5 of the Securities Act of 1933 and, specifically, Rule 144A
promulgated thereunder (the “Proposed Transaction”)(the “Agreement”). In
accordance therewith, the parties hereto agree as follows:


1. The Effective Date of this engagement agreement shall be September 15, 2015


2. Company hereby retains Advisor as its exclusive agent for purposes of
providing capital markets advisory, consulting and legal services to Company in
connection with the Proposed Transaction.  Advisor services shall specifically
include, but are not limited to: (a) the identification and retention of
suitable legal counsel for purposes of representing the Company in connection
with the Proposed Transaction and before any self-regulatory or government
agency; (b) the identification and retention of one or more suitable FINRA
broker-dealers to purchase the Company's Debt Securities in connection with the
Proposed Transaction;  (c) raise a minimum of $3,000,000 , on a best efforts
basis, for the Company within 60 days of the date of the delivery of final
version of the Debt Securities, in form and content satisfactory to the
Company  [“Final Debt Securities”] and (d) general consultative and financial
analysis offered to the Company in connection with the planning and execution of
the Proposed Transaction. In such manner, Advisor shall hold himself available
to Company to take, or cause to take, such action reasonably necessary for the
successful execution of the Proposed Transaction. The general terms and
provisions of the Debt Securities such as term, conversion price[s], etc., shall
be set forth on Exhibit A attached hereto, subject to final negotiations between
the parties hereto.


3. Company shall pay Advisor the sum of $150,000.00 payable, at the sole option
of the Company, in cash or in shares of the Company’s common stock (“Fee
Shares”), or any combination thereof, for services rendered to the Company
pursuant to this Agreement. (The “Consulting Fee”). The Fee Shares shall be
freely tradable pursuant to a registration statement on Form S-8


4. The Consulting Fee shall be payable two [2]  equal payments as follows:
          (a) The first payment shall be 375,000 Fee Shares based upon an agreed
price per share of $0.20. payable within five [5] days of the effective date of
the S-1 RS and  (b) the second payment [“2nd Payment”]  of $75,000.00 shall be
in cash or in  Fee Shares  or any combination thereof, payable on the date that
the form of the  Final Debt Securities  is delivered to the Company. The price
per share to be utilized to determine the Fee Share number portion of the 2nd
Payment shall be 50% of the trailing 30 day average between the bid and asked
prices as quoted on the OTCQB Market or such other trading market as shall be
applicable at the time the price is determined, as aforesaid.
 
 
 
 
 

--------------------------------------------------------------------------------

 


5. Advisor shall be bear any legal costs associated with this Agreement. Advisor
has identified the law firm of Securities Compliance Group, Ltd [“SCG”] as
suitable counsel for Company in connection therewith. Company agrees to execute
any necessary engagement agreement directly with SCG so as to properly engage
the attorneys of such firm. Advisor further represents that the attorneys of SCG
have agreed to be retained by Company on terms hereinbefore negotiated by
Advisor and such attorneys have agreed to make themselves reasonably available
for the timely execution of the Proposed Transaction. Any costs and expenses
reasonably related to the Proposed Transaction other than the aforementioned
shall be borne by Company.
 
6. All obligations of Advisor contained herein shall be subject to Advisor's
reasonable availability for such performance, in view of the nature of the
requested service and the amount of notice received. Advisor shall devote such
time and effort to the performance of its duties hereunder as Advisor shall
determine is reasonably necessary for such performance. Accordingly, Company
shall furnish to Advisor all information reasonably relevant to the performance
by Advisor of its obligation under this Agreement which will permit Advisor to
know all facts material to the advice to be rendered.


7. Nothing in this Agreement shall limit or restrict the right of Advisor or any
partner, employee, agent or representative of Advisor, to be a partner,
director, officer, employee, agent or representative of, or to engage in, any
other business, whether of a similar nature or not, nor to limit or restrict the
right of Advisor to render services of any kind to any other corporation, firm,
individual or association.


8. Advisor will hold in confidence any information which Company provides to
Advisor pursuant to this Agreement unless Company gives Advisor permission in
writing to disclose such information to a specific third party. All information
which Company provides to Advisor in connection with its duties hereunder shall
be considered Confidential Information. Notwithstanding the foregoing, Advisor
shall not be required to maintain confidentiality with respect to information:
(a) which is or becomes part of the public domain; (b) of which it had
independent knowledge prior to disclosure; (c) which comes into the possession
of Advisor in the normal and routine course of business from and through
independent non-confidential sources; (d) which is required to be disclosed by
Advisor by governmental requirements. If Advisor is requested or required (by
oral questions, interrogatories, requests for information or document subpoenas,
civil investigative demands or similar process) to disclose any confidential
information supplied to it by Company, or the existence of other negotiations in
the course of its dealings with Company, Advisor shall, unless prohibited by
law, promptly notify Company of such request(s) so that Company may seek an
appropriate protective order.


9. Company agrees to indemnify and hold harmless Advisor, its partners,
employees, agents, representatives and controlling persons from any against any
and all losses, claims, damages, liabilities, costs and expenses arising only as
a result of (and all suits, proceedings or claims in respect thereof) and any
legal  or other expenses in giving testimony or furnishing documents in response
to subpoena or otherwise (including, without limitation, the cost of
investigating, preparing or defending any such action, suit, proceeding or
claim, whether or not in connection with any action, suit, proceeding or claim
in which Advisor is a party), as and when incurred, directly or indirectly,
caused by, relating to, based upon or arising out of Advisor's service pursuant
to this Agreement.  Company further agrees that Advisor shall incur no liability
to Company or any other party on account of this Agreement or any acts or
omissions arising out of or related to the actions of Advisor relating to this
Agreement or the performance or failure to perform any services under this
Agreement except for Advisor's intentional or willful misconduct.
 
 
 
 
 

--------------------------------------------------------------------------------

 


10. This Agreement may not be transferred, assigned or delegated by any of the
parties hereto without the prior written consent of the other party hereto.


11. The failure or neglect of the parties hereto to insist, in any one or more
instances, upon the strict performance of any of the terms or conditions
contained herein, or their waiver of strict performance of any of the terms or
conditions of this Agreement, shall not be construed as a waiver or
relinquishment in the future of such terms or condition, but the same shall
continue in full force and effect.


12. This Agreement is for a term of one (1) year (the “Term). Paragraphs 4, 8
and 9 shall survive the expiration of this Agreement under all circumstances.


13. Any notices hereunder shall be sent to Company and to Advisor at their
respective addresses set forth above. Any notice shall be given by registered or
certified mail, postage prepaid, and shall be deemed to have been given when
deposited in the United States Mail. Either party may designate any other
address to which notice shall be given, by giving written notice to the other of
such change of address in the manner herein provided.


14. This Agreement has been made in the State of Illinois, United States of
America and shall be construed and governed in accordance with the laws thereof
without giving effect to principles governing conflicts of law.


15. This Agreement contemplates the entire agreement between the parties and may
not be altered or modified except in writing and signed by the party to be
charged thereby. This Agreement supersedes any and all previous agreement
between the parties relating to the subject matter hereof.


16. This Agreement shall be binding upon the parties hereto, the indemnified
parties referred to in paragraph 8, and their respective heirs, administrators,
successors and permitted assigns.
 










 
 
 

--------------------------------------------------------------------------------

 
 
Agreed to and accepted this 15th day of September, 2015


ADAMAS FUND LLC


BY:  /s/ Spiros Sinnis                                
        Spiros Sinnis, President and CEO
                    Advisor










FOR THE COMPANY:


Agreed to and accepted this 15th day of September, 2015






/s/ Charles O’Dowd                                  
By: Charles O’Dowd
Its: Chief Executive Officer














 
 
 

--------------------------------------------------------------------------------

 